Citation Nr: 1748251	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1969.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal with 60 Device, Parachutist Badge, two Overseas Service Bars, and Marksman Badge (M-14).

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the pendency of the appeal, in an October 2013 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted entitlement to an increased evaluation of 70 percent for PTSD, effective from June 6, 2013.

Nevertheless, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran has not withdrawn his claim for an increased evaluation of his PTSD; thus, the issue remains on appeal and has been recharacterized as reflected above.

This matter was previously remanded in June 2014 for further development.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and total social impairment.

3.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Increased Rating - PTSD 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evaluation of a 70 percent rating is appropriate for the entire appeal period.

The Veteran went a PTSD examination in April 2008.  The Veteran described symptoms of intrusive recollections of combat, flashbacks, tendency to anger easily, avoidance, hypervigilance, poor sleep, and nightmares.  The Veteran indicated that his symptoms affected his daily functioning, which included poor adjustment in his marriage and occupation.  He further reported that he had become increasingly isolated socially and within his family.

The examiner noted that the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  His affect and mood showed a disturbance of motivation and mood.  His communication, speech, and concentration were within normal limits.  Panic attacks and obsessional rituals are absent.  The Veteran displayed no suspiciousness or delusions.  There was no report of a history of hallucinations.  

The Veteran's thought processes were appropriate.  He was able to read and understand directions.  He did not have slowness of thought nor did he appear confused.  The Veteran's judgment was not impaired.  His abstract thinking and memory was within normal limits.  The Veteran had passive thoughts of death and suicidal ruminations over the course of many years.  Homicidal ideation was absent.  

A private medical opinion submitted by Dr. A. S. in January 2010 indicated that the Veteran suffered from depressed mood, anxiety episodes, poor sleep due to frequent awakening, nightmares of the war, cold sweats, restless sleep, kicking and hitting in his sleep, and flashbacks of the war.  The examiner reported that the Veteran feared injuring his wife during nightmares, as his prior three marriages ended soon after marriage due to his violent dreams.  It was further noted that the Veteran had difficulty sustaining interpersonal relationships in social and work settings due to his PTSD.

The examiner reported that the Veteran had frequent dreams of his brother reproaching his death.  The examiner stated that the Veteran had chronic anhedonia, frequent periods of hopelessness, and often had passive thoughts of death without active suicidal plans or intent.  The examiner further stated that the Veteran was unable to tolerate social situations or crowded places due to his irritability and needed to isolate to avoid problems.  The Veteran was noted to not have any substance abuse issues and was compliant with all the treatment recommendations, including medications, and therapy sessions.

The Veteran appeared for a VA PTSD examination in June 2013.  The Veteran endorsed symptoms of hyperarousal, avoidance, persistent re-experiencing of his traumatic stressor, hypervigilance, sleep disturbance, loss of interest, disturbing dreams, violent sleep, survivor's guilt, exaggerated startle response, irritability, depressed mood, anxiety, suspiciousness, mild memory loss, flattened affect, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  

The examiner noted that the Veteran was oriented to date, person, and place.  He presented casually dressed with body odor and fair grooming.  He established good eye contact and his eye were noticeably red.  He spoke at a normal rate, volume, and flow.  His memory was intact, though he displayed some concentration problems.  He demonstrated good abstract reasoning skills.  He denied visual, auditory, tactile, and olfactory hallucinations, as well as delusions, suicidal, and homicidal ideations.  The Veteran admitted having some passive ideation in the past, but denied having a plan or intent to commit the act.

Pursuant to June 2014 remand directives, the Veteran underwent a VA PTSD examination in November 2015.  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the Veteran was casually dressed and adequately groomed.  He was oriented to person, place, time, and situation.  His speech was logical and linear, with a normal rate, volume, and tone.  His affect was mildly depressed and anxious.  His insight and judgment were intact.  The examiner noted no change in the Veteran's PTSD diagnosis. 

The Veteran was examined again in October 2016.  At the time of the examination, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The Veteran's wife reported to the examiner that the Veteran was impatient and irritable, and that he yelled at her more often now than in the past.  She reported having to leave the house or go into another room.  When having an angry outburst, the Veteran would also throw objects, damage property, or sweep objects off the table.  The Veteran was reported to have continued violent sleep and recurring nightmares.  The Veteran denied suicidal ideation and impulses, but acknowledged thoughts of death.

In July 2017, the Veteran reported for a VA PTSD examination.  The Veteran reported symptoms of anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran was dressed casually.  His gait was slow.  His motor functioning, attention, concentration, receptive and expressive language abilities were within normal limits.  He was cooperative, and rapport was established and maintained.  His affect was somewhat depressed.  He was oriented to person, place, time, and situation.  His thought processes were logical and coherent, and his thought content was mood congruent. 

The medical and lay evidence of record also includes multiple VA treatment records and the Veteran's own statements, which show that the Veteran's symptoms remained relatively constant throughout the appeal period.  

Thus, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating for the entire appeal period.

The Board also finds that the evidence of record does not reflect symptoms that would meet the criteria for a 100 percent rating for any period of time during the pendency of the claim.  The evidence does not demonstrate a total occupational and social impairment, nor display symptoms of the severity of those warranting a 100 percent disability rating.  For example, he does not display gross impairment in thought processes or communication, persistent delusions or hallucinations, nor grossly inappropriate behavior.  The Veteran is not in persistent danger of hurting himself or others.  He has not been found to be disoriented to time or place nor has he displayed memory loss for names of close relatives, own occupation, or own name.  

In particular, the evidence does not show a total social impairment.  He has been married for over 39 years.  The Veteran reports that he has two children, with whom he has good relationships.  The Veteran has reported that that much of his time is spent engaged with his granddaughter.  The Veteran also reported being involved in the Masons and enjoys being a volunteer for the GA State Militia.  It is clear that the Veteran does suffer from some social impairment; however, significant social impairment is contemplated by his current 70 percent disability rating.  As it stands, however, these Veteran's interactions preclude a finding of total social impairment and a higher rating of 100 percent cannot be assigned.

Accordingly, an initial rating in excess of 70 percent is not warranted.  As the preponderance of the evidence is against an increased schedular rating, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, supra.  

II.  TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34.  In other words, VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The issue of TDIU was previously remanded in June 2014 for further development.  The Veteran subsequently submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, citing PTSD and hearing loss as the service-connected disabilities preventing him from securing or following any substantially gainful employment.  

At the time of initiating his claim for TDIU, the Veteran was service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; high frequency hearing loss, left ear, evaluated as 10 percent disabling.  The Veteran's combined disability rating was evaluated at 80 percent.  Thus, the Board finds that the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

In April 2009, the Veteran underwent a VA PTSD examination.  At that time, he reported that he is not working and had not worked for five years, as he was hurt on the job when a structure collapsed on him in 2003.  He indicated that he had been employed as a Fireman and Paramedic for 25 years.  He stated that he had to drop his paramedic status in 2000 due to hurting my neck, but had continued to work as a fireman."  The Veteran stated that he has become "a house husband" in 2003. 

During his June 2013 PTSD examination, the Veteran reported that he had worked as a Gwinnett County firefighter and paramedic/shift leader for 25 years.  He retired in 2003 after he broke his leg in a house fire.  The Veteran reported that he got along well with his employees, though he indicated that he had been in a few fights at the fire department because he was antagonized by his co-workers.  He also reported that he would experience concentration problems.

In a VA Form 21-4192 submitted by the Gwinnett County Fire Department in relation to the Veteran's TDIU claim, it was noted that the Veteran broke his neck while fighting a fire and his surgeon would not release him to resume firefighting.  Thus, his only option was to retire.  The Veteran's last date of employment was noted as June 2001.  

The Veteran reported for a VA PTSD examination in November 2015.  At the time of the examination, the Veteran reported that he could not work because of his neck and wrists.  The Veteran stated that he had many medical problems, as he had suffered numerous work-related injuries as a fire fighter and had been experiencing increased pain from these injuries over the past few years.  

The Veteran underwent a PTSD examination in October 2016.  Given the Veteran's education, training, and work history, the examiner opined that the Veteran's current diagnosis did not preclude securing and following a substantially gainful occupation, though the Veteran's occupational functioning may be negatively impacted by his irritability and impaired interpersonal functioning.  The examiner further opined that the Veteran would likely do best in an environment with minimal interactions with others.

Affording the Veteran the benefit of the doubt, the Board finds the Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment.  The 70 percent disability rating for PTSD alone is evidence of significant occupational impairment.  Further, although an examiner has determined that he is employable despite his irritability and impaired interpersonal functioning, the Board notes that the Veteran has never worked in an occupation wherein work could be completed without interpersonal relationships.  Even though the Veteran ultimately retired from employment due to non-service connected physical injuries, the Veteran's PTSD symptomatology, combined with his hearing loss, would likely render it impossible to secure and maintain substantially gainful employment.  Thus, TDIU is warranted.  



ORDER

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) is denied. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is granted. 


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


